Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Olds on 15 October 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A gas turbine engine comprising: 
a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 
a lubrication system for supplying oil to said gear reduction, the lubrication system including a lubricant pump supplying an air/oil mixture to an inlet of a deaerator, said deaerator including a separator for:
separating oil and air;
delivering separated air to an air outlet, and 
delivering separated oil back into an oil tank, 
oil tank, 
wherein air within the oil tank moves outwardly through an air exit into the deaerator; 
the air/oil mixture exits said gear reduction to the deaerator, in which an inlet velocity of the air/oil mixture to the inlet of the deaerator is less than or equal to 14 feet / second; 
an exit velocity from the deaerator of the separated air is less than or equal to 14 feet/second; and 
wherein a bypass duct is defined outwardly of said fan rotor by a housing, and said fan rotor delivering air into said bypass duct and into a compressor section, a bypass ratio is defined as the volume of air delivered into the bypass duct divided by the volume of air delivered to the compressor section, said bypass ratio is greater than 10.0.
12. 	(Currently Amended) A method of operating a gas turbine engine comprising: 
providing a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 
providing a lubrication system for supplying oil to said gear reduction, with an oil tank, the lubrication system including a lubricant pump; and 
supplying an air/oil mixture to an inlet of a deaerator, said deaerator including a separator, separating oil and air, delivering separated air to an air outlet, and delivering separated oil back into an oil tank, 
wherein said separated oil is delivered into the oil tank, wherein air within the oil tank moves outwardly through an air exit into the deaerator, and 
the air/oil mixture exits said gear reduction to the deaerator, in which an inlet velocity of the air/oil mixture to the inlet of the deaerator is less than or equal to 14 feet / second and exit velocity from the deaerator of the separated air is less than or equal to 14 feet / second; and 

27.	(Currently Amended) The gas turbine engine as set forth in claim 26[[27]], wherein said oil tank holds greater than or equal to 25 and less than or equal to 35 quarts of oil.
28.	(Currently Amended) The gas turbine engine as set forth in claim 27, wherein said gear reduction includes a sun gear for driving intermediate gears and there being oil baffles located circumferentially between said intermediate gears.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 12, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine engine comprising, among other features,
a gear reduction, and a lubrication system for supplying oil to said gear reduction, a deaerator including a separator for: separating oil into an oil tank and air to an air outlet;
wherein air within the oil tank moves outwardly through an air exit into the deaerator; 
the air/oil mixture exits said gear reduction to the deaerator, in which an inlet velocity of the air/oil mixture to the inlet of the deaerator is less than or equal to 14 feet / second.
James fails to teach that the velocity of the lubricant after the lubricant exits these systems to enter an inlet of the deaerator. There is no teaching of what the optimal velocity of the lubricant/air mixture at this location should be.
Venable (3528241) teaches a lubricant fluid traveling in a conduit 114 (Fig 4) where the rotational velocity of the fluid is increased so as to centrifugally separate dense lubricant particles from the vented air, i.e. separating the lubricant from the air (Col 5 ll. 36-43), but fails to teach the velocity of the lubricant to be less than or equal to 14 feet / second. There is no teaching in Venable regarding the actual velocity of the fluid. 
		Smith (4049401) teaches an oil/air separator having a chamber that rotates at 16,000 revolutions per minute, but fails to teach the velocity of the oil/air mixture entering the chamber in feet / second. Smith teaches how fast the chamber rotates, which would also be how fast the oil/air mixture is rotating, but there is no teaching or indication of what the velocity of the oil/air mixture entering the inlet of the separator. 

iii.	In claim 21, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine engine comprising, among other features,

wherein a pipe is connected to the tank, extends outwardly of the tank, and the separated oil from the deaerator moving into the pipe, the pipe also connected to the tank at a pipe outlet at least 2 inches (5.08 centimeters) below a minimum oil level but above an inlet to an oil supply pipe within the tank.
iv.	Claims 2-11, 13-20, and 22-30 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571) 272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741